Citation Nr: 1115883	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-27 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1986 to February 1990 and December 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran may have applied for vocational rehabilitation services.  However, neither the decision addressing entitlement to benefits nor the evidence relied upon is of record.  Such evidence is pertinent to the issues on appeal, as it would provide additional information as to the Veteran's social and, particularly, occupational functioning.  Thus, the RO should attempt to associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's Vocational Rehabilitation file and associate it with the record.  If such file cannot be obtained, or if no file exists, this must be noted in the claims file.

2.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

